ORIGINAL                                           04/19/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 21-0597


                                        DA 21-0597


U.S. BANK TRUST, N.A., as Trustee
for LSF9 Master Participation Trust,
                                                                      FILED
             Plaintiff and Appellee,                                    APR 1 9 2022
                                                                     Bowen Ureenvv000
       v.                                                          Clerk of Supreme Cour,
                                                                      Stiate


NORMAN T. SOLLID, CAROLE SOLLID,
a/k/a CAROLE M. SOLLID;

             Defendants and Appellants,
                                                                    ORDER
BENEFICIAL FINANCIAL, INC., successor
by merger to BENEFICIAL MONTANA, INC.,
d/b/a BENEFICIAL MORTGAGE CO.;
CALIBER HOME LOANS, INC., successor
by merger to THE CIT GROUP SLAES
FINANCING, INC.; ACCOUNTS
MANAGEMENT CORPORATION OF
MONTANA, a Montana Corporation;
MONTANA DEPARTMENT OF REVENUE,

              Defendants.


       Appellants Norman T. Sollid and Carole Sollid a/k/a Carole M. Sollid were granted
an extension of time to file and serve their opening brief on or before March 4, 2022.
Appellants did not thereafter file an opening brief and on March 11, 2022, this Court
ordered that Appellants file their opening brief no later than April 11, 2022. Nothing
further has been filed.
       IT IS THEREFORE ORDERED that this case is DISMISSED WITH PREJUDICE.
       The Clerk is directed to provide a copy of this Order to Appellants and to all counsel
of record.
       DATED this     19    day of April, 2022.
       Chief Justice


    9-1. ,4.1L




2